Citation Nr: 1732104	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 7, 2014, for lumbar stenosis with degenerative disc disease and degenerative joint disease (back disability), and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent prior to November 7, 2014, for cervical spine degenerative changes (neck disability), and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife E.S, and son J.S.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to April 1966 and May 1974 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction rests with the RO in Phoenix, Arizona.

In March 2015, the RO granted service connection for right and left lower extremity radiculopathy and assigned an initial 20 percent rating and a separate noncompensable rating for a lumbar spine scar effective November 7, 2014.  The Veteran has not expressed disagreement with that determination.  Thus, these issues are not on appeal.  Further, the RO granted 20 percent ratings for the lumbar spine and cervical spine disabilities effective November 7, 2014.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript (Tr.) of the hearing is of record.  The record was held open for 60 days to allow for submission of additional evidence, which was received in October 2016, along with a waiver of initial RO consideration.  

The Veteran submitted a formal claim for TDIU in February 2011, which was denied in the January 2012 rating decision.  He did not appeal the January 2012 rating decision in regards to his claim for TDIU.  See February 2012 Notice of Disagreement (NOD).  In his September 2016 Board hearing, the Veteran and his representative raised the issue of entitlement to a TDIU.  See Board Hearing Tr. at 9.  Since Rice v. Shinseki, the Court of Appeals for Veterans Claims (CAVC) has clarified that although a claim for TDIU generally exists as part of a claim for an increased rating, where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  22 Vet. App. 447, 453-54 (2009); see Locklear v. Shinseki, 24 Vet. App. 311 (2011).  As the Veteran failed to timely appeal the January 2012 rating decision denying TDIU, the issue is not properly before the Board.  

However, since the issue of entitlement to a TDIU has been raised in the Veteran's Board hearing testimony, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2016).Additionally, the Veteran's hearing testimony describes his difficulty with depression as it relates to his back disability.  Id. at 10.  This raises an inferred claim for entitlement to service connection for depression to include as secondary to his back disability.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Id. 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's back disability has been productive of functional limitations with limited forward flexion to 30 degrees or less, but not ankylosis, incapacitating episodes totaling at least six weeks in the last twelve months, or any associated bowel or bladder complaints abnormalities.

2.  Throughout the appeal, the Veteran's neck disability has been productive of pain and functional loss with limited forward flexion to 15 degrees or less; but not ankylosis; or incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a 40 percent rating, but no higher, for lumbar stenosis with degenerative disc disease and degenerative joint disease are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  Throughout the appeal, the criteria for a 30 percent rating, but no higher, for cervical spine with degenerative changes are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Back Disability

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The General Rating Formula requires that separate ratings be provided for the neurologic manifestations of the back disability.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  In this regard, a separate 20 percent rating for right and left extremity radiculopathy was granted in a March 2015 rating decision.  As this decision was not appealed, it will not be further discussed.  

The appeal period before the Board begins on August 10, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.

The Veteran is currently assigned a 10 percent rating for his back disability prior to November 7, 2014, and a 20 percent rating thereafter.  He contends that his service-connected back disability is more severe than the currently assigned ratings due to his limited range of motion and functional limitations.  After review of the medical and lay evidence of record, the Board finds that a 40 percent rating is warranted throughout the entirety of the appeal.  

The Veteran reports that his back pain increased in severity in 2009.  See November 2014 VA Examination Report.  He has difficulty standing, sitting, and walking and that he has pain and instability with a history of falls.  Further, he reported a moderate impact on his ability to perform chores, a severe impact on his ability to exercise and an inability to participate in sports as a result of his back disability.  See May 2011 VA Examination Report.  The Veteran suffered a stroke in September 2015.  See September 2016 Board Hearing Tr. at 2.  His wife testified that prior to the stroke, the Veteran's back disability impacted his ability to golf, dance, travel, and limited his ability to walk.  Id. at 6.  She further testified that he used assistive devices such as a wheelchair, walker, electric scooter, or a cane for ambulation.  Additionally, the evidence reveals that he participated in weekly physical therapy.  The Veteran received numerous epidural injections with minimal relief.  See January 2013 private treatment record.  His wife testified that he began to receive epidural injections more frequently until he underwent neurostimulator implantation in June 2013.  Id. at 21.  However, he continued to experience back spasms after the surgery.  Id. at 13. 

On VA examination in May 2011, the Veteran reported daily back pain that worsens with walking.  Range of motion testing revealed forward flexion to 95 degrees without change after repetitive use.  There was objective evidence of pain following repetitive flexion and extension motion.  Notably, he received an epidural injection two days prior to his VA examination.  He reported that he received lumbar epidural injections every three months, which controlled pain for four weeks only.  He reported that he was unable to walk greater than 70-80 yards due to back pain.  The examiner noted that sedentary employment would be feasible. 

In his February 2012 NOD, the Veteran indicated that his back disability worsened to the point that he could barely walk.  

He was afforded a VA examination in November 2014.  He rated his low back pain as 4/10-8/10.  He reported that he was unable to walk more than twenty feet or stand more than ten minutes.  He denied flare-ups.  Range of motion testing revealed forward flexion to 45 degrees without change after repetitive use.  It was noted that the Veteran had functional impairment of the lumbar spine, to include less movement than normal and pain on movement.  Further, the Veteran had muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  The examiner noted IVDS of the spine without incapacitating episode over the past twelve months. 

Limitation of range of motion during a flare-up could not be estimated, but loss of function during a flare-up or when the joint is used repeatedly over a period of time is described as walking, standing, lifting, bending, twisting, and climbing.  

Despite the finding of forward flexion to 95 degrees in May 2011, two days after receiving a steroid injection for back pain, and to 45 degrees in November 2014, functional impairments must be taken into account when rating a disability based on limitation of motion.  See DeLuca, 8 Vet. App. at 205-206; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran's lay statements, examination reports, and medical treatment records throughout the appeal period reveal functional limitations resulting in decreased ability to walk, stand, lift, or sit, as well as limited and painful range of motion.  His private treatment records reveal that he received numerous epidural injections with minimal relief.  The November 2014 VA examination report reveals that he takes acetaminophen and hydrocodone twice a day with only moderate relief.  The Veteran contends that he would not be able to function in many of his normal activities without his pain medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, in light of Mitchell and Jones, a 40 percent rating is warranted for the entirety of the appeal period.      

Although 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, the Board has awarded the Veteran a 40 percent evaluation for the entirety of the appeal period.  A rating in excess of 40 percent does not require range of motion testing and therefore, a remand to afford the Veteran a VA examination that complies with 38 C.F.R. § 4.59 is not required.  Correia v. McDonald, 28 Vet. App. 158 (2016).

A rating in excess of 40 percent is not warranted as the medical evidence does not reveal that he has a diagnosis of ankylosis.  See May 2011 and November 2014 VA Examination Reports.  Moreover, a disability rating in excess of 40 percent based on incapacitating episodes is also not warranted.  Notably, the November 2014 VA examiner found IVDS of the spine.  However, the Veteran denied incapacitating episodes over the past 12 months.  He also denied incapacitating episodes in his hearing testimony.  See September 2016 Board Hearing Tr. at 5.  Accordingly, a rating in excess of 40 percent at any point during the course of the appeal is not warranted. 

As for objective neurologic abnormalities, at the November 2014 VA examination, the Veteran denied any bowel or bladder complaints, and his bilateral lower extremity sensory involvement has already been acknowledged and separately rated as left and right sided radiculopathy under Diagnostic Code 8520.  

Neck Disability

The Veteran's cervical spine disability is rated pursuant to 38 C.F.R. § 4.71a, DC 5327.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

As noted above, the rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

The appeal period before the Board begins on August 10, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.

The Veteran is currently assigned a 10 percent rating for his cervical spine disability prior to November 7, 2014, and a 20 percent rating thereafter.  He contends that his service-connected neck disability is more severe than the currently assigned ratings due to his limited range of motion and functional limitations.  After review of the medical and lay evidence of record, the Board finds that a 30 percent rating is warranted throughout the appeal.  

The Veteran has reported experiencing stiffness and pain in his neck.  His neck disability impacts his ability to do chores, exercise, and play sports.  He reported flare-ups usually in the winter months that occur two to three times in a three to four month period, lasting two to three days. 

The Veteran was afforded a VA examination in May 2011.  Range of motion testing revealed forward flexion to 40 degrees without change after repetitive use.  He denied radiation.  The examiner found that repetitive movements of the neck are limited by his condition. 

No ankylosis

On VA examination in November 2014, he reported neck pain, stiffness, decreased range of motion, which he treats with chiropractic treatments and pain medication.  Range of motion testing revealed forward flexion to 30 degrees without change after repetitive use.  It was noted that the Veteran has functional impairment of the lumbar spine, to include less movement than normal and pain on movement.  


The Board further notes that there is no indication that the service-connected cervical spine disorder warrants consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See May 2011 VA Examination Report. 

He denied neurologic abnormalities related to the cervical spine disability.  IVDS was not found. 

November 2014- no radiculopathy.  Sensory, deep tendon reflexes, and muscle strength testing were normal.  
May 2011- No radiation. Sensation-normal to light touch upper extremities.  Deep tendon reflexes were normal. 


Impact on work-unable to lift greater than 25 pounds due to neck and back condition, but denied assignment to different duties or increased absenteeism secondary to neck condition.   However, the neck disability caused increased pain with lifting in regards to his employment. 

Muscle strength and deep tendon reflexes were normal.  


Although 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, the Board has awarded the Veteran a 30 percent evaluation for the entirety of the appeal period.  A rating in excess of 30 percent does not require range of motion testing and therefore, a remand to afford the Veteran a VA examination that complies with 38 C.F.R. § 4.59 is not required.  Correia, supra


ORDER

A rating of 40 percent, but no higher, for lumbar stenosis with degenerative disc disease and degenerative joint disease is granted throughout the appeal period. 

A rating of 30 percent, but no higher, for cervical spine degenerative changes is granted throughout the appeal period. 




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


